DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Howard Wernow on 6/17/2022.

The application has been amended as follows: 
In the claims
Claim 4, line 2, the phrase "aligned parallel and opposite that is adapted to orient" has been changed to --aligned parallel and opposite to orient--

Claim 13, line 2, the phrase "disposing a cutting head within a pipe" has been changed to --disposing a cutting head having a center axis within a pipe--

Claim 13, line 6, the phrase "moving an pressurized fluid" has been changed to --moving a pressurized fluid--

Claim 13, line 7, the phrase "moving the pressurized fluid through the first nozzle and the second nozzle" has been changed to --moving the pressurized fluid through the first nozzle along a first nozzle axis and the second nozzle along a second nozzle axis, wherein the first nozzle axis is offset parallel to the second nozzle axis, and the center axis is positioned between the first nozzle axis and the second nozzle axis--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As amended above, both independent claims require "the first nozzle axis is offset parallel to the second nozzle axis, and the center axis is positioned between the first nozzle axis and the second nozzle axis". Further, both independent claims require the creation of a "360° cut" by the at least two nozzles with "less than 360°" of rotation of the overall tool. These features, when combined with the other features of the independent claims, is not taught nor suggested by the prior art.
US 2008/0066913 (Lynde) teaches a cutting head for a down hole pipe (title & abstract) with a plurality of nozzles that can complete a full 360 degree cut with less than a full 360 rotation of the tool as a whole (with "three or more jet nozzles assemblies 40" - ¶ 24). The nozzles 40 have an abrasive inlet (46) positioned radially close to the enter axis than the nozzle outlet (56, fig 2) as recited in claim 1. However, the axes of the nozzles are not "offset parallel" to each other with the center axis between them. Rather, the axes of the nozzles extend radially outward from the center of the tool and would intersect the center axis (again, fig 2). If two nozzles are positioned diametrically on opposite sides of the center axis, the center axis would be "between" them as claimed, but the nozzle axes would not be parallel as they would intersect at the center axis. This is distinct from the claimed structure.

Similarly, US 2014/0157963 (Von Wirth) teaches nozzles positioned on opposite sides of the tool (water jet nozzles 5, 5' - fig 7), but diametrically positioned and facing, so that their axes would not be "offset parallel". Further, Von Wirth teaches the nozzles are angled (α, fig 8; "an angle α which may be between 5° and 60°" - ¶ 24) which means the two nozzle axes are not parallel as the axes would get closer to each other as they approach the center of the tool. 

US 2004/0089450 (Slade) teaches an embodiment where the nozzle axes of some nozzles appear to be offset parallel with the center axis between them (fig 3A). However, they are not expressly taught as parallel, and therefore interpreting that as taught by fig 3A would require assuming the drawings are to scale, which is also not supported by the specification (MPEP §2125, subsection II). Slade also teaches in ¶ 56 that the nozzles are oriented to "produce a desired [rotational] moment during operation… However, orienting a nozzle so that a moment may be created via the jet exiting therefrom may affect the ability of the fluid cutting jet to cut a tubular structural element. Therefore, the present invention contemplates that particular nozzles may be oriented, sized, and positioned in order to create a moment that may cause the nozzle assembly 34 to rotate, while other nozzles are sized, configured, and positioned to cut a tubular structural element". This suggests non-parallel orientation of at least some nozzles / variation between their orientation, as well as undercuts the "the pressurized fluid has a pressure when exiting [the nozzles] sufficient to cut the down hole pipe" as recited in claim 1 (similar requirement in method claim 13).

US 2,315,496 (Boynton) teaches a downhole cutting tool with two nozzles with axes that are offset and parallel to each other (fig 3). However the nozzles are offset longitudinally from each other, and therefore the reference fails the requirement that the nozzles "each rotate or revolve around the center axis less than 360 degrees operative to collectively impart a 360 degree cut". Rather, a 180 degree rotation of Boynton would produce two distinct 180 degree cuts, not "collectively impart a [singular] 360 degree cut" (similar language in claim 13). In other words, the "collectively impart a 360 degree cut" (claim 1) / "completing a full 360 degree cut" (claim 13) implicitly requires that the "offset parallel" nozzles are at the same longitudinal location, but are radially offset from each other.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676